        Case 3:19-cv-00487-HZ    Document 1   Filed 04/03/19   Page 1 of 7




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorney for Plaintiffs




                         UNITED STATES DISTRICT COURT

                   DISTRICT OF OREGON, PORTLAND DIVISION




TRUSTEES OF THE U.A. UNION LOCAL NO.           Civil No. ____________________
290 PLUMBER, STEAMFITTER AND
SHIPFITTER INDUSTRY PENSION TRUST,
TRUSTEES OF THE PLUMBERS AND                   COMPLAINT (Breach of Collective
PIPEFITTERS NATIONAL PENSION FUND,             Bargaining Agreement and Violation of
TRUSTEES OF THE U.A. UNION LOCAL NO.           ERISA)
290 PLUMBER, STEAMFITTER AND
SHIPFITTER INDUSTRY HEALTH AND
WELFARE TRUST, TRUSTEES OF THE U.A.
UNION LOCAL NO. 290 PLUMBER,
STEAMFITTER AND SHIPFITTER INDUSTRY
RETIREE HEALTH TRUST, TRUSTEES OF THE
UNITED ASSOCIATION LOCAL NO. 290
APPRENTICESHIP AND JOURNEYMEN
TRAINING TRUST FUND, TRUSTEES OF THE
INTERNATIONAL TRAINING FUND,
TRUSTEES OF THE U.A. UNION LOCAL NO.
290 PLUMBER, STEAMFITTER AND
SHIPFITTER INDUSTRY VACATION,
SCHOLARSHIP AND EDUCATIONAL
REIMBURSEMENT TRUST, TRUSTEES OF THE
PLUMBING AND PIPING MANAGEMENT
TRUST FUND, TRUSTEES OF THE U.A. UNION
LOCAL NO. 290 PLUMBER, STEAMFITTER
AND SHIPFITTER INDUSTRY LABOR
MANAGEMENT COOPERATION TRUST, and

Page 1 – COMPLAINT
            Case 3:19-cv-00487-HZ      Document 1      Filed 04/03/19    Page 2 of 7




PLUMBERS, STEAMFITTERS AND MARINE
FITTERS LOCAL NO. 290,

                       Plaintiffs,
               v.

PUDDLETOWN PLUMBING LLC,

                  Defendant.
___________________________________________

       Plaintiffs allege:

                                               I

                                        THE PARTIES

       1.      Plaintiffs are the Trustees of the U.A. Union Local No. 290 Plumber, Steamfitter

and Shipfitter Industry Pension Trust (“Local Pension Fund”), Trustees of the Plumbers and

Pipefitters National Pension Fund (“National Pension Fund”), the U.A. Union Local No. 290

Plumber, Steamfitter and Shipfitter Industry Health and Welfare Trust (“Health Fund”), the U.A.

Union Local No. 290 Plumber, Steamfitter and Shipfitter Industry Retiree Health Trust (“Retiree

Health Fund”), the United Association Local 290 Apprenticeship and Journeymen Training Trust

Fund (“Local Training Fund”), the International Training Fund (“ITF”), the U.A. Union Local

No. 290 Plumber, Steamfitter and Shipfitter Industry Vacation, Scholarship and Educational

Reimbursement Trust (“VSE Fund”), the Plumbing and Piping Management Trust Fund

(“Management Fund”), the U.A. Union Local No. 290 Plumber, Steamfitter and Shipfitter

Industry Labor Management Cooperation Trust (“Cooperation Trust”) (collectively, “Trust

Funds”) and Plumbers, Steamfitters and Marine Fitters Local No. 290 (“Union”).

       2.      The Local Pension Fund and National Pension Fund are “employee pension

benefit plans” as that term is defined in 29 U.S.C. §1002(2)(A) of the Employee Retirement


Page 2 – COMPLAINT
             Case 3:19-cv-00487-HZ      Document 1       Filed 04/03/19    Page 3 of 7




Income Security Act of 1974, as amended (“ERISA”). The Health Fund, Retiree Health Fund,

Local Training Fund, ITF and VSE Fund are “employee welfare benefit plans” as that term is

defined in 29 U.S.C. §1002(1) of ERISA.

       3.       Numerous employers pay fringe benefits to the Local Pension Fund, National

Pension Fund, Health Fund, Retiree Health Fund, Local Training Fund, ITF and VSE Fund, and

these funds are “multiemployer plans” as that term is defined in 29 U.S.C. §1002(37)(A) of

ERISA.

       4.       The Trustees of the Local Pension Fund, National Pension Fund, Health Fund,

Retiree Health Fund, Local Training Fund, ITF and VSE Fund have discretionary authority to

control and manage these funds and are “fiduciaries” of these funds as that term is defined in 29

U.S.C. §1002(21)(A) of ERISA.

       5.       The Management Fund is a trust fund created pursuant to a Trust Agreement and

is governed by a board of trustees. Employers signatory to or bound by collective bargaining

agreements with the Union make monetary contributions to the Management Fund and the

monetary contributions are used to promote and provide support services to the plumbing and

pipefitting industries in Oregon, southwest Washington and northern California.

       6.       The Cooperation Trust is a trust fund created pursuant to a trust agreement and

governed by a board of trustees. Employers signatory to or bound by collective bargaining

agreements with the Union make monetary contributions to the Cooperation Trust and the

monetary contributions are used to operate a labor-management cooperation committee

consistent with the requirements of 29 U.S.C. §175a of the Labor-Management Relations Act

(“LMRA”).

///    ///

Page 3 – COMPLAINT
             Case 3:19-cv-00487-HZ       Document 1       Filed 04/03/19     Page 4 of 7




       7.       The Union is a “labor organization” as that term is defined in 29 U.S.C. §152(5)

of the LMRA and has with its principal office and place of business in Washington County,

Oregon.

       8.       Defendant is an Oregon limited liability company. At all times material to this

proceeding (January 2016, to date), defendant has been an “employer” as that term is defined in

29 U.S.C. §152(2) of the LMRA and 29 U.S.C. §1002(5) of ERISA and has been engaged in an

“industry or activity affecting commerce” as that term is defined in 29 U.S.C. §§142(1) and (3)

of the LMRA and 29 U.S.C. §1002(12) of ERISA.

                                                 II

                                         JURISDICTION

       9.       The Court has jurisdiction over the Claim for Relief brought by the Trustees of

the Local Pension Fund, National Pension Fund, Health Fund, Retiree Health Fund, Local

Training Fund, ITF and VSE Fund against defendant for violation of 29 U.S.C. §§1132 (a)(3)

and 1145 of ERISA pursuant to the provisions of 29 U.S.C. §1132(e)(1) of ERISA.

       10.      At all times material to this proceeding (January 2016, to date), a written

collective bargaining agreement existed between the Union and defendant. The collective

bargaining agreement covers employees in an industry affecting commerce, and the activities of

defendant affect commerce. The Court has jurisdiction over the Claim for Relief brought by

each plaintiff against defendant for breach of the collective bargaining agreement pursuant to the

provisions of 29 U.S.C. §185(a) of the LMRA.

///    ///

///    ///

///    ///

Page 4 – COMPLAINT
             Case 3:19-cv-00487-HZ       Document 1       Filed 04/03/19     Page 5 of 7




                                                 III

                                             JOINDER

       11.      The obligations of defendant to plaintiffs arise out of the same collective

bargaining agreement. Common questions of law and fact govern the claims that each plaintiff

has against defendant.

                                                 IV

                                      CLAIM FOR RELIEF

       12.      At all times material to this proceeding (January 2016, to date), defendant has

been bound by a written collective bargaining agreement with the Union. Under the terms of the

collective bargaining agreement, defendant agreed to be bound by the terms and conditions of

the Trust Agreements that created the Trust Funds. The Trust Agreements that created the Trust

Funds provide that the Trustees for each Trust Fund have the right to require an employer to

promptly furnish them with payroll records, information, data, reports and other documents

reasonably relevant to and suitable for the administration of the Trust Funds. Through their

accountants, the Trustees of the Trust Funds have requested that defendant provide certain

information necessary to determine whether defendant understands and is adhering to its

reporting obligations.

       13.      Defendant has failed to cooperate in that regard despite multiple requests. This

action by defendant constitutes a breach of the collective bargaining agreement and a violation of

the Trust Agreements that created the Trust Funds.

///    ///

///    ///

///    ///

Page 5 – COMPLAINT
             Case 3:19-cv-00487-HZ      Document 1         Filed 04/03/19   Page 6 of 7




       14.      Defendant should be required to produce all books, payroll records, information,

data, reports and other documents necessary for the auditor retained by the Trustees of the Trust

Funds to determine whether all required fringe benefit contributions have been paid for

defendant’s employees who performed work covered by the collective bargaining agreement

from January 1, 2016, through the date that the field work is performed.

       15.      The Trustees of the Trust Funds have no plain, speedy or adequate remedy at law.

       16.      The Trust Agreements that created the Trust Funds provide that they are entitled

to recover reasonable attorney fees from an employer such as defendant when litigation is

necessary to require an employer to comply with the employer’s obligations under the Trust

Agreements. Defendant should be required to pay the Trust Funds’ reasonable attorney fees for

the time spent compelling the payroll examination of their books and records.

       17.      The Trustees of the Local Pension Fund, National Pension Fund, Health Fund,

Retiree Health Fund, Training Fund, ITF and VSE Fund are also entitled to recover reasonable

attorney fees from defendant pursuant to the provisions of 29 U.S.C. §1132(g)(1) of ERISA.

       WHEREFORE, plaintiffs pray for a decree and judgment against defendant as follows:

       1.       Requiring defendant to produce all books, payroll records, information, data,

reports and other documents necessary for the auditor retained by the Trustees of the Trust Funds

to determine whether all required fringe benefit contributions have been paid for defendant’s

employees who performed work covered by the collective bargaining agreement from January 1,

2016, through the date that the field work is performed;

///    ///

///    ///

///    ///

Page 6 – COMPLAINT
            Case 3:19-cv-00487-HZ        Document 1       Filed 04/03/19      Page 7 of 7




       2.      Providing that plaintiffs shall retain the right to conduct a future payroll

examination of defendant’s books and records in order to ensure that all required fringe benefit

contributions and union dues have been paid; and further, in the event such future payroll

examination reveals that delinquent fringe benefit contributions and/or dues are owed, providing

that plaintiffs shall have the right to institute legal proceedings against defendant to recover the

delinquent fringe benefit contributions and/or union dues found due and owing pursuant to the

payroll examination report, together with liquidated damages, interest, payroll examination fees,

attorney fees and court costs;

       3.      Requiring defendant to pay the Trust Funds’ reasonable attorney fees;

       4.      Requiring defendant to pay plaintiffs’ costs and disbursements incurred herein;

and

       5.      For such further equitable relief as the Court deems just and proper.

       DATED this 3rd day of April 2019.

                                               BROWNSTEIN RASK, LLP


                                               /s/ Cary R. Cadonau
                                               Cary R. Cadonau, OSB #002245
                                               Attorney for Plaintiffs




Page 7 – COMPLAINT
